Pereira v J.P. Morgan Chase Bank, N.A. (2018 NY Slip Op 02008)





Pereira v J.P. Morgan Chase Bank, N.A.


2018 NY Slip Op 02008


Decided on March 22, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2018

Tom, J.P., Webber, Oing, Moulton, JJ.


161864/13

[*1] Anthony Pereira, et al., Plaintiffs,
v J.P. Morgan Chase Bank, N.A., et al., Defendants-Appellants, All Counties Snow Removal Corp., Defendant-Respondent, New York Plumbing-Heating-Cooling Corp., Defendant.
J.P. Morgan Chase Bank, N.A., et al., Third-Party Plaintiffs-Appellants, All Counties Snow Removal Corp., Third Party Plaintiff-Respondent,
vRigged Rite, Inc., Third Party Defendant.


White Fleischner & Fino, LLP, New York (Alisa Dultz of counsel), for appellants.
Westermann Sheehy Keenan Samaan & Aydelott, LLP, Uniondale (Michael F. McGowan of counsel), for respondent.

Order, Supreme Court, New York County (Robert D. Kalish, J.) entered March 29, 2017, which, to the extent appealed from as limited by the briefs, denied defendants/third-party plaintiffs J.P. Morgan Chase Bank, N.A. and J.P. Morgan Chase & Co.'s (Chase) motion for summary judgment on their cross claim for contractual indemnification against codefendant/third-party plaintiff All Counties Snow Removal, unanimously affirmed, without costs.
The motion court correctly determined that the language of the indemnification provision [*2]of these parties' contract was ambiguous. Therefore, Chase failed to establish its prima facie entitlement to summary judgment on the issue of contractual indemnification (see e.g. Paz v Singer Co. , 151 AD2d 234 [1st Dept 1989]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 22, 2018
DEPUTY CLERK